*219PETITION TO REHEAR DENIED
CARNEY, Presiding Judge.
On May 23, 1977, this Court announced an opinion affirming the judgment of the lower Court which denied the Plaintiff’s suit for recovery of approximately $100,000 in rewards offered after the murder of Dr. Martin Luther King, Jr., in Memphis, Tennessee, on April 4, 1968. The Plaintiff has filed a petition to rehear in which he very earnestly insists that this Court should adopt the views expressed by our distinguished colleague, Judge Nearn, in his very forceful dissenting opinion filed in this case. We have reread our former opinion along with the dissenting opinion of Judge Nearn and after deliberate thoughtful consideration, the majority adheres to the opinion announced on May 23, 1977.
The Petition to Rehear is, therefore, respectfully denied at the cost of the Plaintiff.
MATHERNE, J., concurs.
NEARN, J., dissents.